DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ioka et al. (6,789,872) in view of Griffith et al. (7,567,374) and Kato et al. (4,930,353).

 	Regarding claims 1, 6, 11, 18 and 19, Ioka teaches a fluid ejection system and method comprising: 

a controller (fig. 8, item 1) to receive the sensed strain from each strain gauge sensor to determine a status of the fluid ejection die of the fluid ejection die (col. 9, lines 38-61, Note that “strain profile” has not been defined in the claim with any specificity, and thus whatever resulting information processed is being taken to represent a “strain profile”), 
wherein each strain gauge sensor does not correspond to a specific nozzle of the plurality of nozzles (col. 9, lines 38-61, fig. 2, Note that there is a single strain gauge sensor for each head 11-13, and thus any given sensor does not correspond with any given nozzle), 
wherein the fluid ejection die comprises a different number of nozzles than strain gauge sensors and wherein the strain profile indicates the fluid ejection die flatness or fragility (Note that deformation of the die indicates flatness). 
Ioka does not teach wherein the strain gauge sensor is a plurality of strain gauge sensors, the plurality of strain gauge sensors is part of the fluid ejection die and wherein and a strain profile of the fluid ejection die is sensed. Griffith teaches a plurality of strain gauge sensors, which are attached to the substrate to be sensed, to sense a strain profile of a deformable surface of the substrate (Griffith, col. 12, lines 45-53, figs. 20, 21). It would have been obvious to one of ordinary skill in the art to use multiple strain gauge sensors to sense a deformation of a substrate and form a strain profile according to the measurements, as disclosed by Griffith, in the device disclosed by Ioka because 
Furthermore, according to MPEP 2144.04, however, a duplication of parts is only patentable when such a duplication would not have been obvious to one of ordinary skill in the art at the time of invention. Here, it appears the claimed invention simply duplicates the head-deformation strain gauge sensor disclosed by Ioka to arrive at a plurality of strain gauge sensors, and such a duplication would have been obvious to one of skill in the art at the time of invention. In other words, because a fluid ejection die of the type disclosed by Ioka is elongated and would predictably have different strain measurements at different portions, it would have been obvious to provide more than one strain gauge for each of dies 11-13). 
Ioka in view of Griffith does not teach wherein the plurality of strain gauge sensors is integrated within the fluid ejection die and at least one biasing circuit integrated within the fluid ejection die to bias the plurality of strain gauge sensors. Kato teaches a substrate in which a plurality of strain gauge sensors are integrated, wherein each of the 

Regarding claim 5, Ioka in view of Griffith and Kato teaches the fluid ejection system of claim 1, wherein the fluid ejection die comprises a plurality of bond pads, wherein the plurality of strain gauge sensors are proximate the plurality of bond pads. Oohashi teaches a temperature sensor proximate bond pads (Note that, upon combination of Griffith’s bond pads 110 and strain gauges 101,102, with the die of Ioka, the claimed limitation would be met).

Claims 2-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ioka in view of Griffith and Kato as applied to claim 1 above, and further in view of Browning et al. (2013/0155142).
 	Regarding claim 2, Ioka in view of Griffith and Kato teaches the fluid ejection system of claim, wherein the plurality of nozzles are arranged in at least one column (Ioka, see fig. 2). Ioka in view of Griffith and Kato does not teach wherein the plurality of strain gauge sensors are arranged in at least one column parallel to the at least one column of nozzles. Browning teaches temperature sensors in this arrangement (Browning, see fig. 5, Note 
 	Regarding claim 3, Ioka in view of Griffith and Kato teaches the fluid ejection system of claim 1. Ioka in view of Griffith does not teach wherein the plurality of nozzles are arranged in at least two columns, and wherein a plurality of sensors are arranged in at least one column between the at least two columns of nozzles. Browning teaches temperature sensors in this arrangement (Browning, see fig. 5, Note that every ejection head has two columns of nozzles 206, and temperature sensors 212 arranged in columns parallel to nozzle columns and surrounding ends of slots 500). It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the strain gauge sensors disclosed by Ioka in view of Griffith and Kato in the manner disclosed by the temperature sensors disclosed by Browning because doing so would allow for the precise sensing of strain on the fluid ejection die across the entire die as opposed to sensing only a strain for each nozzle.
	Regarding claim 4, Ioka in view of Griffith and Kato teaches the fluid ejection system of claim 1. Ioka in view of Griffith and Kato does not teach wherein wherein the fluid ejection die 

Regarding claim 20, Ioka in view of Griffith and Kato teaches the fluid ejection system of claim 11. Ioka in view of Griffith does not teach analyzing the sensed strain from each location within the fluid ejection die comprises determining a strain profile or stress signature of the fluid ejection die indicating the fluid ejection die flatness or fragility (Note that upon combining Browning’s temperature sensor temperature profile creation and Ioka in view of Griffith and Kato’s strain gauge for indicating fluid die flatness, the resultant combination would provide for analyzing sensed strain at several locations along the length of the die to arrive at a strain profile).

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853